 311304 NLRB No. 44HOUSE CALLS, INC.1The Respondent filed a motion to reopen the record and a request for oralargument. We deny the Respondent's motion to reopen the record because it
does not, as required by Sec. 102.48(d)(1) of the Board's Rules, ``state briefly
the additional evidence sought to be adduced, why it was not presented pre-
viously, and that, if adduced and credited, it would require a different result.''We deny the Respondent's request for oral argument because the exceptionsand briefs adequately present the positions of the parties.2The General Counsel filed a motion to strike the Respondent's exceptions.Although the Respondent's exceptions do not fully comply with the Board's
Rules, they are not so deficient as to warrant striking.The General Counsel's motion to correct the transcript is granted.3The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.4We agree with the judge that the Respondent violated Sec. 8(a)(3) and (1)of the Act by discharging Jacqueline Shatrowskas. We agree that the Respond-
ent's contention that she would have been laid off regardless of her union ac-
tivities is without merit, but we do not rely on the judge's statement that testi-
mony concerning earlier discussions about laying off Shatrowskas is meaning-
less.5In light of our finding that Lelia Corcoran is an agent of the Respondent,we find it unnecessary to pass on the judge's finding that she is a supervisor.6Impact Industries, 285 NLRB 5 fn. 2 (1987), remanded on other grounds847 F.2d 379 (7th Cir. 1988).House Calls, Inc., House Calls Home Health Agen-cy, Inc., House Calls Home Health Care, Inc.,
Northeast Diagnostic Services, Inc., and Dura-
Med, Inc. and District 1199P, National Unionof Hospital and Health Care Employees, AFL±
CIO. Cases 4±CA±18105±1, 4±CA±18105±3, 4±CA±18153, 4±CA±18153±3, and 4±CA±18153±4August 26, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn September 20, 1990, Administrative Law JudgeThomas A. Ricci issued the attached decision. The Re-
spondent filed exceptions and a supporting brief,1andthe General Counsel filed cross-exceptions, a support-
ing brief, and an answering brief.2The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs, and has
decided to affirm the judge's rulings, findings,3andconclusions4as modified, to modify the remedy, andto adopt the recommended Order as modified and set
forth in full below.1. The complaint alleges that Lelia Corcoran was anagent of the Respondent within the meaning of Section
2(13) of the Act. The judge found that she was a su-
pervisor, but failed to address specifically the agency
allegation.Under Board law, the test for agency is whether,under all the circumstances, an employee would rea-
sonably believe that the alleged agent was speaking for
management and reflecting company policy. LoviliaCoal Co., 275 NLRB 1358, 1372 (1985). Further,elected or appointed officials of an organization arepresumed to be agents of that organization clothedwith apparent authority. Nemacolin Country Club, 291NLRB 456, 458 (1988), enfd. 879 F.2d 858 (3d Cir.
1989).The Respondent is principally owned and managedby John Corcoran, and Lelia Corcoran is his mother.
She performs billing and bookkeeping work for the
Company, is a member of the board of directors, and
has loaned money to the Company on several occa-
sions to meet the payroll. The employees were aware
of these loans. In addition, her statements to employees
were consistent with the Respondent's antiunion
stance, as expressed by its principal officer, John Cor-
coran. Under all the circumstances, particularly her po-sition on the board of directors, we find that employ-
ees could reasonably conclude that Lelia Corcoran's
statements reflected the views of the Respondent, and
that she is an agent under the Act.5The judge found that the Respondent violated Sec-tion 8(a)(1) by Lelia Corcoran's interrogating employ-
ees and threatening to close the business, and we agree
with these findings. The complaint also alleges that she
unlawfully solicited complaints and grievances and
threatened to discharge employees and cease financial
contributions to the business. The judge did not ad-
dress these additional allegations.The uncontradicted evidence shows that Lelia Cor-coran stated to employee White that she wanted to
know who started the Union and that she wanted them
``out of there.'' We find this statement was an unlaw-
ful threat to discharge the employees who started the
Union.Lelia Corcoran also said to White that, if the peoplewere so unhappy, why did they not go to John Cor-
coran and say they had a problem. We find that her
statement unlawfully implies that the employees' com-
plaints and grievances would have been remedied
without the need for a union.6Lelia also stated that she would not contribute anymore money to the business until she discovered which
employees were involved with the Union. In light of
her repeated rescues of the company payroll, we find
this statement constituted a threat of layoff or business
closure.2. The complaint alleges that Anne Marie Gernhartwas an agent of the Respondent and that she unlaw-
fully engaged in direct dealing with employees by so-
liciting them to enter into individual employment con-
tracts with attendant unilateral changes in wages and
benefits. The judge found that her conduct resulted in
unilateral changes, but failed to find that Gernhart was
the Respondent's agent or that her conduct constituted
unlawful direct dealing. 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Programming & Systems, 275 NLRB 1147 (1985); Lyman Steel Co., 249NLRB 296 (1980).8All dates are in 1989.9Jones Plumbing Co., 277 NLRB 437, 441 (1985).The record establishes that, John Corcoran instructedGernhart, an office manager and secretary for the Re-
spondent, to solicit the hourly paid employees to sign
individual employment contracts to do the same work
on a fee-per-visit basis with no benefits. Gernhart testi-
fied that Corcoran said he wanted to retain contract
employees ``so he would not have to have the union.''
Employee Debbie Brennen testified that Gernhart
strongly encouraged her to accept the conversion to an
individual employment contract and told her that Cor-
coran wanted to get rid of the union supporters and re-
build the business with contract workers.The evidence clearly establishes that Corcoran in-structed Gernhart to enter into individual contracts
with employees. When a principal of an employer has
instructed an individual to deal on its behalf, that indi-
vidual has actual authority to carry out such instruc-
tions. See Alliance Rubber Co., 286 NLRB 645(1987).Although the judge's recommended Order and no-tice cover the direct-dealing allegation, he omitted a
finding of direct dealing in his discussion and conclu-
sions of law. We find that by bypassing the Union and
dealing directly with employees, the Respondent has
engaged in direct dealing in violation of Section
8(a)(5) and (1) of the Act.The judge failed to include a provision in his rem-edy concerning the unlawful individual contracts. We
shall amend the remedy accordingly.3. The complaint alleges that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by failing to
pay the employees for the Memorial Day holiday. The
judge failed to address this allegation.The uncontradicted evidence shows that Fiscal Su-pervisor Irene Whitlock, who was found to be a super-
visor by the judge, told an employee that she and Lelia
Corcoran had been prepared to pay employees for the
Memorial Day holiday, but, because the Union came
in, they would not do so. It is well settled that an em-
ployer's denial of holiday pay because of employee
union activity violates Section 8(a)(3) and (1) of the
Act7Thus, we find in these circumstances that the Re-spondent has admitted that its failure to pay holiday
pay was motivated by the Union's organizing cam-
paign and, therefore, violated Section 8(a)(3) and (1)
of the Act.4. The complaint alleges that John Corcoran had un-lawfully threatened employees with unspecified repris-
als because they registered complaints against the Re-
spondent with the United States Department of Labor.
The judge found that on June 12, 1989,8during Cor-coran's discussion with the Labor Department inves-
tigator, Corcoran was advised that he was behind inhis overtime and wage payments. In employeeVukovich's presence, Corcoran became angry and stat-
ed that, if the employees ``screwed him,'' he would
``screw them.'' The judge found this statement was not
a violation of the Act because it was ``natural'' for an
owner ``to feel concerned'' when ``the government ex-
amines his books'' and because the General Counsel
had not adduced any evidence concerning how the in-
vestigation came about or who initiated it.Contrary to the judge, we find that Corcoran's state-ment constituted an unlawful threat of reprisal. Regard-
less of who, in fact, initiated the Labor Department in-
vestigation or how it came about, it is clear that Cor-
coran believed that the employees were responsible for
it. Further, it is well established that the Act ``protects
employees ... when they seek to improve working

conditions through resort to administrative ... forums

....'' 
Eastex, Inc. v. NLRB, 437 U.S. 556, 565±566(1978). Therefore, Corcoran's threat to retaliate against
employees for their perceived protected concerted ac-
tivity violated Section 8(a)(1) of the Act.95. The judge found no merit in the complaint allega-tion that Corcoran violated Section 8(a)(3) and (1) by
instituting a policy which prohibited employees from
making or receiving telephone calls while at work. He
found that the Respondent was motivated by lawful
cost-saving considerations in instituting this policy.On June 12, after the meeting with the Labor De-partment investigator, Corcoran instructed Vukovich to
type a memorandum stating, ``There will be no per-
sonal phone calls in or out of the office.'' It was
signed by Corcoran and posted on the bulletin board.
Employee Jean Parry testified that at a meeting with
employees, Corcoran informed them that the reason for
the change was ``because of the lies that were told to
the Labor Department with respect to people not get-
ting their lunches.'' Corcoran's affidavit stated that he
had planned the change since October 1988, yet he
failed to make the change for 8 months, until he be-
came angry at the employees because of their con-
certed and union activities. Indeed, in that same affida-
vit Corcoran also stated that he ``implemented some of
the new policies at that time because the Labor Depart-
ment violation was the straw that broke the camel's
back,'' thus tacitly admitting that the change in the
telephone policy was of recent vintage.Contrary to the judge, we find that the change wasdiscriminatorily motivated. Corcoran's own affidavit
establishes that the timing of the change was not a co-
incidence. Following so closely on the heels of Cor-
coran's threat to ``screw'' employees, it was clearly a
response to the perceived group complaints to theLabor Department, as well as the ongoing union orga-
nizational campaign. Accordingly, we conclude that
the Respondent violated Section 8(a)(3) and (1) by in- 313HOUSE CALLS, INC.10Southern Illinois Petrol, 277 NLRB 160, 164, 170 (1985).stituting a policy that employees could no longer makeor receive personal phone calls while at work.6. The complaint alleges that John Corcoran unlaw-fully interrogated Deborah Vukovich about her union
activity. The judge failed to make any factual or legal
findings concerning this allegation.Vukovich testified, without contradiction, that onJune 12, Corcoran accused her of reporting to the un-
employment office that Corcoran's wife was collecting
unemployment while being paid ``under the table'' by
House Calls and told her that some employees had said
that she started the Union. When Vukovich asked who
said she had started the Union, Corcoran said, ``Why,
are you telling me you did start the Union?'' When
Vukovich denied it, Corcoran pointed out that she was
the Union's primary witness at the NLRB joint con-
ference.We find that Corcoran coercively interrogatedVukovich about her union activities in violation of
Section 8(a)(1). The conversation was particularly co-
ercive because it was with the top company official,
there was no legitimate reason for Corcoran's probing
into Vukovich's union sympathies, and the interroga-
tion occurred in the context of other unfair labor prac-
tices, most committed by Corcoran himself.7. The complaint alleges John Corcoran unlawfullypromised employees improved terms and conditions of
employment and threatened to cut the wages of
nonunit employees. The judge made no finding con-
cerning these allegations.On June 14, nonunit employees Vukovich andStefanski asked Corcoran if they could change their
lunch hours. He replied that he could change the lunch
hours, but it depended on the Union, that ``if the
Union did not get in, the policies that he made would
go.'' Corcoran also said that, if the Union got in, the
salaries of Vukovich, Stefanski, Ludden, and Coley
would be cut, but that the salaries of Whitlock, his
mother, and himself would remain the same.We find that Corcoran's statement that he would re-tract some of his oppressive personnel policies if the
Union were rejected constituted an unlawful promise
of benefits in violation of Section 8(a)(1) of the Act.
We further find that the Respondent violated Section
8(a)(1) by threatening to cut the wages of nonunit em-
ployees if the Union prevailed in an apparent attempt
to influence them to persuade unit employees to reject
the Union.8. The complaint alleges that John Corcoran violatedSection 8(a)(1) by telling employees who complained
about a delay in receiving their paychecks that they
could quit if they did not like it. The judge did not
analyze the legal effect of Corcoran's statement but
said only that ``I make no finding of illegality in Cor-
coran's reaction to the concerted unhappiness of em-
ployees because of this mechanical breakdown.'' TheGeneral Counsel excepts to the judge's refusal to finda violation.The uncontradicted testimony reveals that on Friday,June 23, when the employees requested their pay-
checks, they were told by Whitlock and John Corcoran
that they could not be paid that day because of com-
puter problems. On Monday, June 26, the paychecks
still were not ready and the employees complained
loudly. Corcoran responded that he still could not get
into the computer, and if they did not like it, they
could quit.We find that the employees were engaged in con-certed protest over working conditions and that Cor-
coran's statement to them suggests that the Respondent
did not look favorably on group complaints and did
not want employees who engaged in such protected
concerted activities to work there. Thus, contrary to the
judge, we find that his remarks were coercive and con-
stituted a violation of Section 8(a)(1) of the Act.9. The complaint alleges that, in a conversation withemployee Florence Storz, John Corcoran committed
several violations of Section 8(a)(1). The judge found
that Corcoran unlawfully interrogated her about her
union activities, but failed to discuss or make any con-
clusions concerning whether Corcoran violated the Act
by telling Storz that employees were ingrates who
were hitting him when he was down, that he did not
have to sign a contract, that, before he would do so,
he would ``put a key in the door,'' and that he would
not seek a line of credit for the business as he had
planned because of the Union.Storz' testimony is uncontradicted that Corcoranmade these statements to her. We find that, by stating
that the employees were ingrates who were hitting him
when he was down, Corcoran equated union activity
with disloyalty to the Respondent, and we find that
this conduct violated Section 8(a)(1).10We also findthat Corcoran's statement that he would put the key in
the door before he would sign a contract constituted an
unlawful threat to close the business, and that his state-
ment that he would no longer seek a line of credit con-
stituted an unlawful threat to reduce business or to
close.10. The complaint alleges that the Respondent vio-lated Section 8(a)(1) of the Act by threatening to
refuse to bargain in good faith if the employees se-
lected the Union. The judge did not discuss this allega-
tion, and the General Counsel excepts to his failure to
find a violation.The record reveals that on June 13, John Corcoranconducted a meeting of the unit employees at which
Corcoran stated that, if the Union came in, the employ-
ees could work for minimum wage and he would not
pay mileage, and ``if we thought it was bad working
there then, it would be twice as bad'' after the elec- 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion. The judge found, as alleged, that this statementconstituted an unlawful threat to impose more onerous
working conditions, but did not discuss the General
Counsel's further contention that it was an unlawful
threat to refuse to bargain in good faith.We agree with the judge that the statement con-stitutes a threat to impose more onerous working con-
ditions. Contrary to the General Counsel's contention,
however, we find the evidence does not support a find-
ing that the Respondent, by this statement, threatened
to refuse to bargain in good faith. Therefore, this alle-
gation of the complaint is dismissed.AMENDEDCONCLUSIONSOF
LAW1. By dealing directly with unit employees and uni-laterally changing their benefits and the compensation
system from hourly to piecework rate, and by dis-
continuing health insurance benefits, without prior con-
sultation with the Union, the Respondent has violated
Section 8(a)(5) and (1) of the Act.2. By discharging Jacqueline Shatrowskas, by insti-tuting a policy that employees could no longer make
or receive personal telephone calls, and by failing to
pay the employees for the Memorial Day holiday, the
Respondent has violated Section 8(a)(3) and (1) of the
Act.3. By soliciting employee grievances and com-plaints, by threatening employees with discharge, by
threatening to cease financial contributions to the busi-
ness, by telling employees that the Respondent would
``screw'' them because of their complaints to the U.S.
Labor Department, by interrogating employees about
their union activity, whether they had signed cards, or
who the prounion employees were, by promising em-
ployees improved terms and conditions of employment
for voting against the Union, by threatening to reduce
the wages of nonunit employees, by telling employees
they could quit in response to their concerted com-
plaints about a delay in their paychecks, by threatening
to close the business or not to seek financing for the
business, by telling an employee that her support for
the Union constituted disloyalty, by telling an em-
ployee she was discharged because of her union activ-
ity, by threatening to reduce wages and unfavorably
change other terms and conditions of employment in
retaliation for union activities, and by promising to im-
prove conditions of employment in return for rejecting
the Union, the Respondent has engaged in violations of
Section 8(a)(1) of the Act.AMENDEDREMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1),
(3), and (5) of the Act, we shall order that it cease and
desist therefrom and take certain affirmative action de-
signed to effectuate the purposes of the Act. Becausethe violations of the Act committed by the Respondentare widespread and of such an egregious nature that
they evidence a general disregard for its employees'
statutory rights, we find that a broad injunctive order
is warranted. Hickmott Foods, 242 NLRB 1357 (1979).Discriminatee Jacqueline Shatrowskas has declinedthe Respondent's offer of reinstatement. We shall,
however, order that she be made whole, with interest,
for any loss of earnings or benefits she may have suf-
fered to that point as a result of the unlawful discrimi-
nation against her. Backpay shall be computed in ac-
cordance with the formula set forth in F.W. Wool-
worth Co., 90 NLRB 289 (1950).We shall order that the Respondent recognize andbargain with District 1199P, National Union of Hos-
pital and Health Care Employees, AFL±CIO. The Re-
spondent shall reinstate the employees' health insur-
ance coverage and make employees whole for any
losses they may have suffered because of its dis-
continuance, plus interest. See Kraft Plumbing & Heat-ing, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d940 (9th Cir. 1981). The Respondent shall compensate
the employees for the Memorial Day holiday, plus in-
terest, and rescind its rule prohibiting personal phone
calls.Concerning the unlawfully negotiated individualcontracts, the normal remedy for unilateral changes is
a make-whole order. However, the Board does not re-
quire that employees forgo increases in wages and ben-
efits. As it is not clear whether the change in com-
pensation from hourly rate to piecework was a det-
riment or a benefit to the employees, we shall issue a
restoration order conditioned on the affirmative desires
of the affected employees as expressed through their
bargaining agent. Dura-Vent Corp., 257 NLRB 430(1981); Kendall College, 228 NLRB 1083 (1977),enfd. 570 F.2d 216 (7th Cir. 1978). If the change to
a piecework compensation system resulted in a loss of
earnings to affected employees, at the Union's request
the Respondent shall make employees whole, with in-
terest, for any losses they may have suffered, based on
the difference between what the employees would have
earned under their hourly rates and what they earned
under the piecework plan.Interest on all sums due herein shall be calculatedin accordance with New Horizons for the Retarded,283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, House Calls, Inc., House Calls Home
Health Agency, Inc., House Calls Home Health Care,
Inc., Northeast Diagnostic Services, Inc., and Dura-
Med, Inc., Kingston and West Pittston, Pennsylvania,
its officers, agents, successors, and assigns, shall1. Cease and desist from 315HOUSE CALLS, INC.11In the appendix, the judge described the unit to include the employeesof the companies other than House Calls, Inc. The election and certification
pertained only to House Calls employees. Therefore, we correct the judge's
erroneous expansion of the unit.12If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''(a) Refusing to bargain with District 1199P, Na-tional Union of Hospital and Health Care Employees,
AFL±CIO as the exclusive representative of its em-
ployees in the following appropriate unit:All registered nurses, occupational therapists,quality assurance nurses, licensed practical nurses,
home health aides, and home health aide coordi-
nators employed by House Calls, Inc., excluding
all office secretaries, plant operation employees,payroll clerks, computer billers, operators, admin-
istrative assistants, guards and supervisors as de-
fined in the Act.11(b) Dealing directly with unit employees as to termsand conditions of employment and unilaterally chang-
ing their wages and benefits.(c) Discontinuing employee health insurance cov-erage without prior consultation with the Union.(d) Discharging or otherwise discriminating againstany employee for supporting a union.(e) Instituting a policy by which employees could nolonger make or receive personal phone calls in retalia-
tion for their union activity.(f) Failing to pay the employees for holidays be-cause of their union activity.(g) Soliciting employee grievances and complaintswith a view toward adjusting them.(h) Threatening employees with discharge becauseof their union activity.(i) Threatening to cease financial contributions tothe business because of employee union activity.(j) Threatening unspecified reprisals because of em-ployee protected concerted activity.(k) Interrogating employees about their union activ-ity, whether they had signed cards, or who started or
supported the Union.(l) Promising employees improved terms and condi-tions of employment for voting against the Union.(m) Threatening to reduce the wages of nonunit em-ployees if the Union prevailed in a Board election.(n) Telling employees they could quit in response totheir protected concerted activity.(o) Threatening to close the business or not seek fi-nancing.(p) Telling employees that their support for theUnion constitutes disloyalty.(q) Telling employees that they are being dischargedfor union activity.(r) Threatening to reduce wages and unfavorablychange other terms and conditions of employment in
retaliation for union activities.(s) Promising to improve conditions of employmentin return for rejecting the Union.(t) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the appropriate
unit concerning terms and conditions of employment
and, if an agreement is reached, embody the under-
standing in a signed agreement.(b) If the Union so desires, rescind and cease givingeffect to the piecework contracts individually nego-
tiated with employees.(c) If the Union so desires, make whole the employ-ees subject to piecework contracts for any losses of
wages and other benefits they may have suffered in the
manner set forth in the remedy section of this Decision
and Order.(d) Reinstate the employees' health insurance cov-erage and make them whole, with interest, for any
losses they may have suffered because of its dis-
continuance.(e) Make the employees whole, with interest, for anylosses they may have suffered because of the failure to
pay holiday pay.(f) Make whole Jacqueline Shatrowskas for any lossof earnings and other benefits resulting from her dis-
criminatory discharge, in the manner set forth in the
remedy section of this Decision and Order.(g) Remove from its files any reference to the un-lawful discharge and notify Shatrowskas in writing that
this has been done and that the discharge will not be
used against her in any way.(h) Rescind the policy prohibiting personal phonecalls.(i) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(j) Post at its places of business in Wilkes-Barre,Pennsylvania, copies of the attached notice marked
``Appendix.''12Copies of the notice, on forms pro-vided by the Regional Director for Region 4, after
being signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no- 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tices are not altered, defaced, or covered by any othermaterial.(k) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to bargain with District 1199P,National Union of Hospital and Health Care Employ-
ees, AFL±CIO as the exclusive representative of the
employees in the following appropriate unit:All registered nurses, occupational therapists,quality assurance nurses, licensed practical nurses,
home health aides, and home health aide coordi-
nators employed by House Calls, Inc., excluding
all office secretaries, plant operation employees,
payroll clerks, computer billers, operators, admin-
istrative assistants, guards and supervisors as de-
fined in the Act.WEWILLNOT
deal directly with unit employees asto terms and conditions of employment or unilaterally
change their wages and benefits.WEWILLNOT
discontinue employee health insur-ance coverage without prior consultation with the
Union.WEWILLNOT
discharge or otherwise discriminateagainst any employee for supporting a union.WEWILLNOT
institute a policy by which employeesmay no longer make or receive personal phone calls in
retaliation for their union activity.WEWILLNOT
fail to pay employees for holidays be-cause of their union activity.WEWILLNOT
solicit employee grievances and com-plaints with a view toward adjusting them.WEWILLNOT
threaten employees with discharge be-cause of their union activity.WEWILLNOT
threaten to cease financial contribu-tions to the business because of employee union activ-
ity.WEWILLNOT
threaten unspecified reprisals becauseof employee protected concerted activity.WEWILLNOT
interrogate employees about theirunion activity, whether they signed union cards, or
who started or supported the Union.WEWILLNOT
promise employees improved termsand conditions of employment for voting against the
Union.WEWILLNOT
threaten to reduce the wages ofnonunit employees if the Union prevails in a Board
election.WEWILLNOT
tell employees they can quit in re-sponse to their protected concerted activity.WEWILLNOT
threaten to close the business or failto seek financing.WEWILLNOT
tell employees that their support forthe Union constitutes disloyalty.WEWILLNOT
tell employees that they are being dis-charged for union activity.WEWILLNOT
threaten to reduce wages and unfavor-ably change other terms and conditions of employment
in retaliation for union activities.WEWILLNOT
promise to improve conditions of em-ployment in return for rejecting the Union.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union as theexclusive representative of the employees in the appro-
priate unit concerning terms and conditions of employ-
ment and, if agreement is reached, embody the under-
standing in a signed agreement.WEWILL
, if the Union so desires, rescind and ceasegiving effect to the piecework contracts individually
negotiated with employees.WEWILL
, if the Union so desires, make whole, withinterest, the employees subject to piecework contracts
for any losses they may have suffered.WEWILL
reinstate the employees' health insurancecoverage and make them whole, with interest, for any
losses they may have suffered because we discontinued
it.WEWILL
make the employees whole, with interest,for any losses they may have suffered because of our
failure to pay holiday pay.WEWILL
make whole, with interest, JacquelineShatrowskas' for any loss of earnings and other bene-
fits resulting from her discriminatory discharge.WEWILL
remove from our files any reference toShatrowskas unlawful discharge and notify her in writ-
ing that this has been done and that the discharge will
not be used against her in any way. 317HOUSE CALLS, INC.WEWILL
rescind our policy prohibiting personalphone calls.HOUSECALLS, INC., HOUSECALLSHOMEHEALTHAGENCY, INC., HOUSECALLSHOMEHEALTHCARE, INC.,NORTHEASTDIAGNOSTICSERVICES, INC,ANDDURA-MED, INC.Robert P. Heller, Esq. and Peter Verrochi, Esq., for the Gen-eral Counsel.Mr. John Corcoran and Irene Whitlock of West Pittston,Pennsylvania, for the Respondent.Mr. Steve Williamson of State College, Pennsylvania, for theCharging Party.DECISIONSTATEMENTOFTHE
CASETHOMASA. RICCI, Adminstrative Law Judge. A hearing inthis proceeding was held at Wilkes-Barre, Pennsylvania, on
May 22, 23, and 24, 1990, on complaint of the General
Counsel against five named companies: House Calls, Inc.,
House Calls Home Health Agency, Inc., House Calls Home
Health Care, Inc., Northeast Diagnostic Services, Inc., and
Dura Med, Inc. (a single employer in the complaint). The
complaint issue on February 28, 1990, on charges filed by
District 1199P, National Union of Hospital and Health Care
Employers, AFL±CIO, on various dates between May 30 and
August 14, 1989. Thereafter the Respondent filed an answer
in which it contradicted the essential allegations of wrong-
doing. Briefs were filed after the close of the hearing by the
General Counsel and the Respondent.On the entire record, and from my observation of the wit-nesses, I make the followingFINDINGOF
FACTSI. THEBUSINESSOFTHERESPONDENT
House Calls, Inc. and the other four companies named inthe complaint are engaged in the provision of health care
services including nursing, physical therapy, respiratory ther-
apy, speech therapy, and personal care services, with offices
at Kingston, and West Pittston, Pennsylvania. The answer ad-
mits that the Respondents, meaning all five of the separate
companies called a single employer in the complaint, annu-
ally receive gross revenue in excess of $500,000. It also ad-
mits that the Respondent in the course of its business pur-
chases and receives products, goods, and material valued in
excess of $10,000 from other enterprises, located within the
Commonwealth of Pennsylvania, each of which other enter-
prises received the products, goods, and material directly
from point outside the Commonwealth of Pennsylvania.I find that the Respondent is an employer within the mean-ing of the statute.II. THELABORORGANIZATIONINVOLVED
I find that District 1199P, National Union of Hospital andHealth Care Employees, AFL±CIO is a labor organization
within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
The central person involved in the operation of the Re-spondent in this case is a man named John Corcoran. For
several years he has been the direct operational manager of
each of the five separate corporations which together con-
stitute a single employer. Early in 1989 the Union filed an
election petition naming House Calls, Inc. as the Employer.
With the Employer's agreement an election was held on July
7, 1989, which the Union won, and on July 19 the Union
was certified by the Board as its exclusive representative.
The unit was there described as:Included, all registered nurses, occupational therapists,quality assurance nurses, licensed practical nurses,
home health aides, and home health aide coordinators
employed by House Calls, Inc., and its Kingston, Penn-
sylvania facility. Excluded: All office secretaries, plant
operation employees, payroll clerks, computer billers,
operators, and administrative assistants, guards and su-
pervisors as defined in the Act.As it became clear that Corcoran was running his businessunder a variety of corporate names, the complaint here to be
considered lists four other separate names and called all a
single employer or, a single respondent. John Corcoran per-
sonally filed an answer to the complaint, in which he denied
each of the asserted allegations of wrongdoing and, espe-
cially significant, the allegation that the five named corpora-
tions constitute a single employer. Another significant allega-
tion which Corcoran also denied is that he, the administrator,
Irene Whitlock, fiscal director, Kimberly Coley, assistant to
the administrator, and Debra Ludden, director of professional
services, are supervisors within the meaning of the Act and
agents of the Respondent.In preparation for the hearing the General Counsel servedon the Respondent subpoenas relating to the ownership of,
organizational structure and managerial control of, super-
visors and employees of, and business and financial inter-
relationship among all five companies. The Respondent re-
fused to produce the subpoened documents. Further, Cor-
coran refused to answer questions put to him by the General
Counsel relating to Health Care Agency, Home Health Care,
Northeast and Dura-Med., the four affiliated companies listed
in the complaint.Four other representatives of the Respondent also werecalled to testify by the General Counsel. They refuse to an-
swer any questions put to them. These were: Irene Whitlock,
Kimberly Coley, Lelia Corcoran, and Art Masteller. They
stated as grounds for their refusal to talk:Kimberly Corcoran: ``Because I do not want to incrimi-nate myself in any way or my husband in any way.''Lelia Corcoran:I am going to have to say that without my attorneypresent, I am not going to answer anything else.Q. Well, let me ask you Ms. Corcoran, are you will-ing to answer questions about the business structure of
House Calls, Incorporated?A. No, I am not.
Q. Are you willing to testify about what you knowabout the business structure?A. No. 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Irene Whitlock:Q. Ms. Whitlock, do you currently hold any positionwith House Calls, Inc.?A. I prefer not to answer without the presence of anattorney ....Q. Okay, will you answer any questions at all?
A. Not without my attorney.Arthur Masteller:Q. Mr. Masteller, were you at one time employed byHouse Calls, Incorporated?A. Sir, I respectfully decline to answer any questionson the advice of my attorney ....Q. But is that accurate Mr. Masteller, that you areasserting a Fifth Amendment Right, against incriminat-
ing yourself?A. Yes, sir that is correct.Kimberly Coley:Q. Ms. Coley, were you at one time employed byHouse Calls, Incorporated?A. Mr. Verrochi, on the advice of my counsel, I can-not answer those questions on the grounds that it might
incriminate me.When, 2 days later, the General Counsel rested his case,John Corcoran, for the Respondent, called two witnessesÐ
Irene Whitlock and Kimberly Corcoran, his wife. The Gen-
eral Counsel objected to the procedure on the grounds that
having refused to testify for the General Counsel those wit-
nesses should not be permitted to speak for the Respondent
in defense. I sustain his objection. On second thought the
General Counsel withdrew that objection and stated clearly
that the Respondent was free to call any witness he wished.
At that point, the Respondent chose not to call any witness
at all and rested his defense with no witness testifying.With not a word of the relevant testimony contradicted inthis fashion by the Respondent, it follows that the story as
detailed by the General Counsel's witnesses is to be be-
lieved. Auto Workers v. NLRB, 459 F.2d 1329 (D.C. Cir.1972). Suburban Food, 248 NLRB 364 (1980).The documents in evidence show that between 1985 andMay 1988 John Corcoran personally incorporated four of the
named companies and was the sole owner of their stock. To-
gether with two other persons he also incorporated the com-
pany called House Calls, of which he owned one-third of its
stocks. He also admitted that at one time or another he was
the administrator for each of the five companies.The business of each of these companies is generallycalled providing health care services. What this means is that
they send out experienced nurses and other aides to provide
nursing, physical therapy, respiratory therapy, and personal
tests of all kind as requested by their physicians, hospitals,
and all kinds of medical institutions. The employees mostly
go to the homes of the sick people to give them the tests
and assistance, as well as in hospital locations. Although
Corcoran himself refused to answer questions about exactly
what kind of work was furnished by these companies, the
testimony of employees called by the General Counsel shows
clearly all did the same kind of work.As to where these companies had their central locations,Corcoran also refuse to speak of that. The record shows nev-
ertheless that all five of them operated out of two locations,
one in Kingston and one in West Pittston, both in Pennsyl-
vania. Corcoran lives in one of these locations. The employ-
ees did work for more than one of the companies at the same
time. Mildred Cannon, a registered nurse on the House Calls
payroll, worked as assignment for House Calls Care and
Home Health Agency, each of whom then sent her earning
statements. The same is true of employee Debra Ludden.
These employees of House Calls also testified that they went
out on assignment from Dura-Med, another of the five com-
panies.The billing for services performed in the name of all thesecompanies were recorded and sent out from the office of
House Calls. Money was regularly transferred from one com-
pany's account to that of another. All company accounts
were handled in a single office. Whenever questions arose
about sufficient money being available in one account or an-
other, it was always by consulting Corcoran personally that
the office girls were told how to transfer cash from one com-
pany's account to that of another.The story goes on and on, with unending details, alluncontradicted, about common supervision, interchange of
employees, functional interrelationship, centralize control of
labor relations, common ownership, etc. It would be pointless
to repeat here all the uncontradicted testimony in support of
all these relevant facts, I find that all five of the separately
named companies listed in the complaint are a single em-
ployer. All Kind Quilting, Inc., 226 NLRB 1186 (1976); WattElectric Co., 273 NLRB 655 (1984), and Professional EyeCare, 289 NLRB 738 (1988).The Unfair Labor PracticesI find that the five persons named supervisors or agents ofthe Respondent in the complaint are in fact supervisors and
agents of the Board law. The Respondent's answer denies
that any of the five are agents of the companies, but, again,
no evidence was offered by the Respondent to offset the di-
rect testimony of the General Counsel's witnesses on this en-
tire question. That John Corcoran part owner and direct man-
ager of each of the five companies, is a supervisor as alleged
hardly needs comment.Irene Whitlock is the Respondent's fiscal director. She ap-peared at the hearing as a representative of the Respondent.
There is direct evidence that she personally hired an em-
ployee, Mary Stefanski. Although this lady refused to answer
any questions put by the General Counsel when called as a
witness her prehearing affidavit reads as follows:As Fiscal Director, I had planned to pay employees forMemorial Day ... I planned to do this without ap-

proval from Corcoran. I do certain things like this from
time to time.She later changed her mind and did not pay the employeesfor the Memorial Day holiday. I find that Irene Whitlock is
a supervisor within the meaning of the Act.Debra Ludden was the Respondent's director of nursingand director of professional services from May 1988 to June
1989. She scheduled patients for treatment and had authority
over nurses and health care aidesand actually hired an em- 319HOUSE CALLS, INC.ployee as a health aide. All this testimony also standsuncontradicted.Ludden also had authority over occupational therapists andphysical therapists. She solicited candidates for employment
and personally hired at least two employees. She transferred
an employee from one job to another and dealt with em-
ployee complaints as to matters such as personality disputes
and travel and patient problems. I find that Debra Ludden
was a supervisor within the meaning of the Act during the
time of the incidents that gave rise to this proceeding.Kimberly Coley, the assistant administrator, had authorityover Ludden. Corcoran's affidavit said that an employee
have to consult with him, Ludden or Coley as to disciplinary
or punitive decisions. Coley signed the employment contract
with employee Ann Gernhart as the ``House Calls, Inc., rep-
resentative'' as a house health aide. All this testimony also
stands uncontradicted, for like the others, Coley too refuse to
testify when called to the stand. I find that Kimberly Coley
is a supervisor within the meaning of the Act.Lelia Corcoran is John Corcoran's mother. She performsbilling and bookkeeping work. She loaned money to the
company a number of times and served as a member of the
company's board of director. Corcoran used to tell the em-
ployees that his mother use to put money in to expand it. I
find that Lelia Corcoran too is a supervisor within the mean-
ing of the Act.1. On May 19, 1989, Steven Williamson, an organizer forthe Union, called at Corcoran's office and presented him
with a letter demanding recognization. Corcoran became very
angry, raised his voice, and said the man had no right to de-
mand recognition and that ``either he would get the keys and
he would take the keys and lock the door.'' This was within
hearing of other employees. To other employees recalled pre-
cisely that Corcoran said ``before I recognize the Union I
will put a key in the door.'' I find that by this statement of
Corcoran's the Respondent committed an unfair labor prac-
tice in violation of Section 8(a)(1). Armon Co., 279 NLRB1245 (1986).2. That same day, shortly after his talk with Williamson,Corcoran told his assistant's to discharge two employeesÐ
Jacqueline Shatrowskas and Jennine Edwards. As Ludden,
the director of professional services, testified, Kimberly Cor-
coran, the assistant administrator and supervisor, told her that
Corcoran was very upset and ``he wanted to layoff some
people and he said that he felt that Jacqueline Shatrowskas
and Jennine Edwards started the Union ....'' A little later
that day Ludden told both these employees that they were
being laid off at the end of the day. To Edwards she said,that Corcoran thinks Edward and Shatrowskas started the
Union.'' As Edwards recalled it Ludden told her ``John
wanted her fired and he thought she was the ring leader.''
Later in the day Edwards was told that she could remain on
the job after Corcoran had talked to his lawyer. Shatrowskas
lost her job that day.Not only had Shatrowskas never been told of any possibil-ity of discharge, but Ludden, who was over her in charge,
testified clearly that Shatrowskas' work was ``good to excel-
lent.'' More, the Respondent's termination policy states:
``conditions may arise which necessitate the dismissal of an
employee or a decrease in working force. Permanent fulltime
employees shall be given (2) weeks notice upon termination.Permanent fulltime employees shall be required to give (2)weeks notice of resignation.''Considering the foregoing clear evidence of illegal intent,the timing, and the fact Shatrowskas had never been told
anything before that day about possibility dismissal, I find
the discharge of Shatrowskas was an unfair labor practice in
violation of Section 8(a)(3) of the Act. The testimony by an-
other company witness that there had been talk about dis-
charging Shatrowskas back in January of that year is mean-
ingless.I also find, as alleged in the complaint, that the statementby a supervisor to Edwards, that she was to be laid off be-
cause of the union activity that was going on, although the
lady was not in fact dismissed, was in itself a violation of
Section 8(a)(1) of the Act.3. Again, that same day, Lelia Corcoran, John's mother,said to employee Cecilia White she wanted to know who had
initiated the Union and that she wanted them out of the
place. If they were unhappy here, she asked, why did they
not seek work elsewhere instead of starting ``trouble.''
White's testimony was corroborated by employee Vukovich.
Also, Lelia Corcoran affidavit received in evidence, reads as
follows:What the hell is this about the Union, why would theyinflict this on John in addition to all the other troubles,
don't they know about all our medicare restrictions, I
also said, who every it is who started it why don't they
go some place else were there is a union? I said if peo-
ple went on strike for a raise, how could we reconcile
what were asking for with what medicare allows us. I
said why didn't they go to John first and say they had
a problem if they weren't satisfied? I said I would like
to know who the hell started it, I said I didn't care if
the company had to get rid of every one and close
down, I said if they didn't like the conditions, why
didn't they just leave instead of starting this. I said I
wouldn't put anymore money in the company until I
found out who started the Union.Such illegal interrogations and threats to reduce the busi-ness in retaliation for union activity really were repeated vio-
lations of Section 8(a)(1) of the Act, and I so find.4. There is like testimony by employee Florence Storz.She said, again without contradiction, that Corcoran asked
her if she knew anything about the Union, if she had signed
a union card, and if she knew who had started the union
movement. This testimony too was corroborated by employee
Vukovich. It was another pure violation of the statue, interro-
gation pure and simple with no assurance against reprisal.
Raytheon Co., 279 NLRB 254 (1986).5. There is also evidence of other things the company did,some of them affecting conditions of employment, which the
General Counsel contends prove further unfair labor prac-
tices. I do not think any of those warrant further findings of
illegal conduct here.The Respondent was having financial difficulties at thetime of the event. One day it told the employees that they
were no longer permitted to make or receive personal tele-
phone calls in the company's office. One day it moved one
of two refrigerators from the facility's kitchen to the nearby
office of a supervisor. The refrigerators were used by the 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
employees to keep their lunches cool. After the move, theemployees were still able to use the second refrigerator when
the supervisor was out of the room.The employees in the past took so much time off for luncheach day. No record was kept as to how much time they
took. With Government investigators checking on the compa-
ny's proper or improper compliance with Labor Department
Rules about overtime and wage violation, the company told
the employees that henceforth an accurate record must be
made of the precise times they took off for lunch while at
work. When the Labor Department informed Corcoran that
he was behind in his overtime and wage payments, he be-
came angry and said if the employees ``screwed him,'' he
would ``screw them.''During the hearing the General Counsel conceded that thechange in the lunch hour recording rule was not an unfair
labor practice by the Respondent. I reach the same conclu-
sion as to the other details. To reduce the cost of its tele-
phone bills at a time of financial stress is a perfectly under-
standable thing to do. The slight moving of a single refrig-
eratorÐin which blood samples of the patients are keptÐdid
not really inconvenience the employees. And for the owner
to feel concerned when the Government examines his books
was equally natural, to say nothing of the fact their is no evi-
dence of how that investigation came about, or who pro-
voked it. The General Counsel's speculation cannot take the
place of affirmative evidence.6. At a meeting of the aides, which took place shortly be-fore the July 7 election, Corcoran spoke of how he would
react to the election results. He said if the Union were voted
in he would reduce the wages to the minimum wage level
and remove all fringe benefits, and that however bad things
were then they would be worse. He also said other condi-
tionsÐsuch as paid holidays off, would be improved if the
Union were rejected. His statementsÐclear threats to impose
harsher conditions if the employees persisted in their
prounion activity resolve, and a promise to improve their
conditions if they voted against the UnionÐwere both pure
violations of Section 8(a)(1) of the Act. I so find. Stop N'Go, Inc., 279 NLRB 344 (1986).On or about June 26, there was a delay of several daysin paying the employees their scheduled wages because the
company's computer, which kept the records, had broken
down. Some employees protested the delay, but all were paid
as soon as the mechanical failure was remedied. I make no
finding of illegality in Corcoran's reaction to the concerted
unhappiness of employees because of this mechanical break-
down.8. When, after the Board's election of July 7, 1989, theUnion was established as an exclusive representative of the
employees on July 19, 1989, the Respondent, of course, be-
came legally obligated to bargain with the Union. Aside from
its deliberate violations of the statue in the repeated attempts
to prevent a fair election, Corcoran, acting for all five of the
named Respondent companies, ignored the Union and went
about his business as though the Union did not exist. His fur-
ther violations of the statue, clear unfair labor practices under
Section 8(a)(5) of the Act, are equal]y clear. When it suited
his purpose he changed the hiring arrangement with a num-
ber of nurses aides from hourly pay to piecework rate. On
occasion, some employees refused to accept the change; oth-
ers did as they were told and worked under new pay rulesset down by Corcoran. As far as he was concerned the Uniondid not exist. That such unilateral changes in conditions of
employment, although ignoring the statutory duty to bargain
with the employees chosen representative, was an unfair
labor practice hardly needs precedent citation. See only
NLRB v. Katz, 369 U.S. 736 (1962).I find that by changing the pay arrangement with its em-ployees without first discussing the subject and bargaining
about it with the Union, the Respondent in fact refused to
bargain with the Union and thereby violated Section 8(a)(5)
of the Act.9. Another direct violation of Section 8(a)(5) was the Re-spondent's discontinuance, 2 days after the Union's certifi-
cation, of health insurance benefits the employees had long
enjoyed. On July 31, 1989, Corcoran posted a notice that
henceforth the Blue Cross-Blue Shield Group Insurance was
being completely discontinued, and that if the employees so
desired, they could pay for it themselves.At the hearing Corcoran seemed to argue, in defense, thathis reason for doing that was only that he could not afford
the expense.It was an insufficient defense. Corcoran never talked ofthe subject with the Union. That it was a substantial change
in conditions of employment hardly needs comment. If any-
thing, this discontinuance of benefit appears instead as a di-
rect implementation of Corcoran's clear threats to the em-
ployees, that if they voted in favor of the Union their condi-
tions of employment would be worsen. I find that by unilat-
erally discontinuing the health insurance benefits without
first discussing this subject with the Union the Respondent
violated Section 8(a)(5) of the Act.III. THEREMEDY
The Respondent must be ordered to cease and desist fromagain committing any of the many unfair labor practices
found above. It must also be ordered to make whole Jac-
queline Shatrowskas for any loss of earnings she suffered be-
cause of her illegal discharge. In September 1989 this lady
was offered reinstatement by the Employer, but she refused
to accept it. Therefore there is no occasion to order reinstate-
ment now.The Respondent must also be ordered to bargain with theUnion henceforth as statue commands. It must make whole
any of the employees who may have suffered monetary dam-
ages because of the unlawful discontinuance of their health
insurance previously supplied by the employer. Equally, the
company must restore and reestablish the health insurance
for its employees. Finally, the Respondent must be ordered
henceforth to bargain with the Union on request in good
faith.The unfair labor practices found in this record are so ex-tensive and pervasive that the final order must also include
a directive that the Respondent cease and desist from any
other manner henceforth violating the statue.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent set forth in section III,above, occurring in connection with the operation of its regu-
lar business, have a close, intimate, and substantial relation-
ship to trade traffic, and commerce among the several States 321HOUSE CALLS, INC.and tend to lead to labor disputes obstructing commerce andfree flow of commerce.CONCLUSIONSOF
LAW1. By unilaterally changing the compensation system withits employees from hourly to piecework rate, and by dis-continuing the established health insurance benefits they long
enjoyed, both without prior consultation with their union rep-
resentative, the Respondent has violated and is violating Sec-
tion 8(a)(5) of the Act.2. By discharging Jacqueline Shatrowakas, the Respondenthas violated and is violating Section 8(a)(3) of the statue.3. By foregoing conduct, by telling employees the Re-spondent will close down its business if the employees per-sist in their prounion activity, by telling an employees shewas being discharged because of her union activity, by ques-
tioning employees as to who started the Union activity and
who backed it, by questioning employees as to whether they
had signed union cards and as to who the prounion employ-ees were, by threatening to reduce wages and other condi-
tions of employment in retaliation for prounion activities, and
by promising to improve conditions of employment in return
for antiunion activity, the Respondent has engaged in and is
engaging in violations of Section 8(a)(1) of the statue.4. The aforesaid unfair labor practices are unfair laborpractice within the meaning of Section 2(6) and (7) of the
Act.[Recommended Order omitted from publication.]